Citation Nr: 0517734	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  99-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 40 percent for service-connected strain of the 
sacrospinalis muscles with degenerative joint disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1956 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In December 1998, the RO denied the veteran an increased 
disability rating in excess of 40 percent for his service-
connected strain of the sacrospinalis muscles with 
degenerative joint disease.  A Notice of Disagreement was 
received in June 1999.  A Statement of the Case was issued in 
July 1999.  A timely appeal was received in August 1999.  The 
Board remanded this issue in December 2000 and September 2003 
for further development, and it has been returned to the 
Board for final consideration.

In May 2003, the RO denied the veteran entitlement to a total 
disability rating based on individual unemployability due to 
his service-connected disability (TDIU).  A Notice of 
Disagreement was received later in May 2003.  A Statement of 
the Case was issued in July 2003.  A timely appeal was 
received in August 2003.  The Board remanded this issue in 
September 2003 for further development, and it has been 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  The veteran's low back disorder is productive of symptoms 
analogous to pronounced intervertebral disc syndrome with 
little intermittent relief and persistent symptoms compatible 
with sciatic neuropathy with characteristic pain, 
demonstrable muscle spasm, and positive straight leg raising 
of the left lower extremity, but there is no evidence of 
ankylosis of the spine.

2.  The veteran last worked on a full time basis in 1986.

3.  The veteran's only service-connected disability is his 
low back disorder.

4.  The veteran has an education level of third grade for 
reading and fifth grade for math.

5.  The veteran's service-connected disability is of such 
severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 60 
percent, but no higher, for the veteran's low back disorder, 
characterized as strain of the sacrospinalis muscles with 
degenerative joint disease, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5292 (2002); Diagnostic Codes 5285 
through 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 
and 5235 through 5243 (2004).

2.  The criteria for a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
on his claim for an increased rating for his low back 
disorder in October 2002, subsequent to the initial AOJ 
decision.  Where, as here, notice was not provided prior to 
the initial AOJ decision, the veteran has the right to VCAA 
content complying notice and proper subsequent VA process.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement has been cured by the subsequent 
proper notice and VA process, and was, therefore, harmless 
error.  The veteran's claim was filed in July 1998, before 
the enactment of the VCAA.  In October 2002, the RO notified 
the veteran by letter of the first, second and third elements 
required by the Pelegrini II Court as stated above.  In 
addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Supplemental Statements of the Case issued 
after October 2002 also notified the veteran of the 
information and evidence needed to substantiate the claim, 
and the specific reasons why this particular claim was 
denied. 

Although the VCAA notice letter provided to the veteran did 
not specifically contain the fourth Pelegrini II element 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that the letter and 
other documents, read as a whole, give notice to the veteran 
of VA's desire to obtain additional information and evidence 
supporting and substantiating the claim and possibly leading 
to such information and evidence.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
VA has, therefore, complied with the VCAA notice 
requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran identified VA and private treatment records related 
to his claim and VA requested and obtained those records.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
September 1998, June 2001, February 2003, and June 2004.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's low back 
disorder since he was last examined.  The veteran has not 
reported receiving any recent treatment (other than at VA, 
which records were obtained), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.  

As to the veteran's claim for a TDIU rating, given the full 
grant of benefits as set forth in more detail below, the 
Board finds that VA complied with its duties to notify and 
assist the veteran under the VCAA.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.


II.  Analysis

Increased Rating for Low Back Disorder

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the reports of the VA 
examinations conducted in September 1998, June 2001, February 
2003, and June 2004; and VA and private treatment records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Since 
the issue in this case is entitlement to an increased rating, 
the present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

With respect to the musculoskeletal system, the Board must 
consider whether a disability warrants a higher evaluation on 
the basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

The veteran is service-connected for strain of the 
sacrospinalis muscles with degenerative joint disease, which 
is currently evaluated under Diagnostic Code 5242.  The Board 
notes that the veteran's low back disorder appears to 
encompass multiple conditions.  The medical evidence does not 
evaluate and separate out each condition so it is practically 
impossible to determine which of the veteran's symptoms are 
related to which condition.  The Board will, therefore, 
consider all signs and symptoms of the veteran's low back 
disability as related to his service-connected disability.

During the pendency of the veteran's claim, VA twice revised 
the criteria for diagnosing and evaluating diseases and 
injuries of the spine set forth in 38 C.F.R. § 4.71a.  The 
first revision, effective September 23, 2002, amended the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The second revision, effective September 
26, 2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5292 provided 
for a 10 percent rating for slight limitation of motion of 
the lumbar spine; a 20 percent rating for moderate limitation 
of motion of the lumbar spine; and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  A 40 
percent rating is the maximum that can be assigned under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  

Effective September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, for rating intervertebral disc syndrome was 
revised.  The revised rating criteria provide that 
preoperative or postoperative intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Thus, intervertebral disc syndrome warranted a 10 percent 
disability rating when there were incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating when 
there were incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months; a 40 percent rating when there were incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating when there were incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  The revised schedule does not provide for an 
evaluation higher than 60 percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that were inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2), and Plate V (2004).  

The revised rating criteria provide a 100 percent rating for 
unfavorable ankylosis of the entire spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  

The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

After reviewing all of the evidence and resolving reasonable 
doubt in favor of the veteran, the Board finds that, although 
the veteran is not entitled to a higher rating under 
Diagnostic Code 5292 (2002), he is entitled to one under 
Diagnostic Code 5293 (2003).  Under Diagnostic Code 5292 
(pre-September 2003 changes), 40 percent is the highest 
rating available for limitation of motion of the lumbar 
spine, and thus the veteran cannot obtain a higher rating 
under that diagnostic code.  38 C.F.R. § 4.71a (2002).  

The veteran's representative has argued, however, that the 
veteran's low back disorder, based upon the veteran's 
symptomatology, would be more adequately evaluated under 
Diagnostic Code 5293 under which he could get a 60 percent 
disability rating.  (See Statement of Representative in 
Appeal Case dated in September 1999.)  The Board agrees.

Diagnostic Code 5293 (2002) is used to rate intervertebral 
disc syndrome.  Prior to September 23, 2002, Diagnostic Code 
5293, provided for a 10 percent disability rating for mild 
intervertebral disc syndrome, a 20 percent disability rating 
for moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent disability rating for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, and a 60 percent disability rating for 
symptoms analogous to pronounced intervertebral disc syndrome 
with little intermittent relief and persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the diseased 
disc.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The Board finds that the veteran's low back disorder should 
be evaluated as 60 percent disabling under Diagnostic Code 
5293.  The medical evidence shows that the veteran has 
consistently complained of persistent low back pain with 
radiation to his lower extremities, more on the left than on 
the right.  He complains of daily pain, especially in the 
mornings, and weekly flare-ups.  He reports his pain to be 8 
to 10 out of 10 in intensity during flare-ups.  He has also 
referred weakness and numbness in his left lower extremity.  
Physical examination at VA examinations have shown the 
veteran has severe limitation of motion, pain on motion, 
positive straight leg raise on the left with pain and muscle 
spasm, and tenderness to palpation in the sacral area and the 
lower lumbar paraspinal muscles.  Deep tendon reflexes were 
found to be assymetrical, 1+ at the knees, trace at the left 
ankle, and absent the right ankle.  There is some patchy 
decrease of pinprick sensation in both lower extremities.  
Vibratory sensation is present in both great toes.

Magnetic resonance images (MRI) of the veteran's lumbar spine 
were taken in June 2001, July 2002 and June 2004.  The June 
2001 MRI revealed disc desiccation with mild disc space 
narrowing at the L3-L4 and L4-L5 levels.  It also showed mild 
broad based posterior disc bulging at these same levels.  
Neural foramina were patent.  At the L3-L4 level, there were 
also mild end plate degenerative changes with mild anterior 
end plate spur formation and moderate to severe bilateral 
facet arthrosis.  At the L4-L5 level, there was also 
increased T2 signal at the posterior central disc margin 
consistent with annular tear, mild to moderate bilateral 
facet arthrosis, and minimal end plate degenerative changes 
with mild end plate spur formation.  At the L5-S1 level, 
there was severe bilateral facet arthrosis.  There was no 
evidence of spinal canal stenosis at any level.

The July 2002 MRI showed desiccation and annular bulging of 
the L3-L4 and L4-L5 intervertebral discs.  The spinal canal 
was noted to be small at these levels and further compromised 
by disc protrusion, facet arthropathy and hypertrophy of the 
ligamentum flavum, especially at the L3-L4 level.  The thecal 
sac was compressed to an AP diameter of 7 to 9 mm at this 
level as well.  Facet arthropathy was present at the L5-S1 
level.  A thick nerve root was seen on the right side at the 
L5-S1 level.  A mild degree of foraminal stenosis was seen 
bilaterally at the L3-L4, L4-L5 and L5-S1 levels.  The 
impression was spinal stenosis at the L3-L4 level and, to a 
lesser degree, the L4-L5 level secondary to a congenitally 
small canal further compromised by concentric bulging of the 
disks, facet arthropathy and hypertrophy of ligamentum 
flavum; mild bilateral foraminal stenosis at the L3-L4 and 
L4-L5 levels and, to a lesser degree, the L5-S1 level; and 
probable conjoined nerve root on the right at the L5-S1 
level.

The last MRI was done in June 2004 and revealed, at the L3-L4 
level, degenerative loss of signal and height present in the 
discs; moderate (3 to 4 mm) posterior annular disc bulge with 
minimal posterior osteophytes; severe bilateral articular 
facet and ligamentous hypertrophy; severe central stenosis; 
and moderate to severe bilateral neural foraminal narrowing.  
At the L4-L5 level, degenerative loss of signal was present 
in the discs; mild to moderate (2 to 3 mm) posterior annular 
disc bulge without significant osteophytosis; mild to 
moderate bilateral articular facet and ligamentous 
hypertrophy; moderate central stenosis; and mild to moderate 
bilateral neural foraminal narrowing.  The L5-S1 level was 
unremarkable.  

A VA examiner stated in his June 2004 report of VA 
examination that the veteran has significant arthritis in his 
back and some irritated nerve roots probably secondary to 
stenosis.  A separate VA examiner stated in his June 2004 
report of VA examination that the veteran has chronic low 
back pain with degenerative arthritis and MRI evidence of 
lumbar spinal stenosis.  He doubted clinical radiculopathy 
but noted that the veteran does have some posterior leg pain 
with knee extension, i.e., straight leg raising, on the left.  
He felt that the veteran's low back pain is certainly related 
to his degenerative arthritis of the lumbar spine, and that 
the lumbar spinal stenosis would negatively impact his 
walking distance.  

This evidence raises a reasonable doubt that the veteran has 
persistent symptoms comparable to sciatic neuropathy.  
Resolving this reasonable doubt in favor of the veteran, the 
Board finds that the veteran's disability picture more nearly 
approximates the criteria for a 60 percent evaluation under 
Diagnostic Code 5293.  

The Board notes that under the revised criteria effective 
September 2002, intervertebral disc syndrome could also be 
evaluated on the basis of incapacitating episodes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  The revised schedule, 
however, does not provide for an evaluation higher than 60 
percent.  

Under the current rating criteria set forth in the General 
Rating Formula for Diseases of the Spine, a higher rating is 
available only with a showing of unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseased and Injuries of the Spine (2004).  The medical 
evidence does not show the presence of unfavorable ankylosis 
of the entire spine.  Therefore, the veteran is not entitled 
to an evaluation in excess of 60 percent under the current 
rating criteria.  

As to any other potentially applicable diagnostic code, the 
veteran is not entitled to an evaluation under Diagnostic 
Code 5285 (2003) because there is no medical evidence of a 
vertebral fracture.  Nor is he entitled to an evaluation 
under Diagnostic Codes 5286 (2003) or 5289 (2003) because the 
medical evidence does not show that he has ankylosis of the 
spine.  The only remaining diagnostic code possibly relevant 
to the veteran's low back disability is Diagnostic Code 5295 
(2003).  The veteran could not get a higher rating under 
Diagnostic Code 5295 (2003) because the maximum rating under 
that Code is 40 percent.  

The Board finds, therefore, that the veteran is entitled to 
an increased disability rating to 60 percent for his service-
connected low back disability, and his appeal is granted to 
that extent.

TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

The veteran is service-connected for only one disability and 
that is for his low back disorder, evaluated by this decision 
as 60 percent disabling.  Thus, he meets the minimum 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  
However, the evidence must still show that the veteran is 
unable to pursue a substantially gainful occupation due to 
his service-connected disability.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In this case, the evidence shows the veteran last worked full 
time in 1986, but has had part time jobs.  At his last full-
time position, he was an ironworker.  On a TDIU claim form 
filed in May 2004, the veteran indicated that he had worked 
for three weeks in 2001 as a cleaner/sweeper.  At the 
February 2003 VA examination, the veteran reported working a 
part-time job picking up cigarette butts, but had to quit 
because of his back and leg pain, which appears to correspond 
with the cleaner/sweeper position reported.  

In support of his claim, the veteran submitted an opinion 
from a private physician that he is unable to be gainfully 
employed due to severe degenerative disc disease in his lower 
back.

The February 2003 VA examiner opined that the veteran's 
service-connected condition may interfere with his ability to 
be gainfully employed in a full time work situation.  He 
stated there are permanent conditions including clinical 
evidence of early neuropathy or even spinal stenosis.  

A VA examiner stated in his June 2004 report that, in his 
medical opinion, the veteran would have difficulty obtaining 
and retaining gainful employment that requires any 
significant physical activity such as bending, lifting, 
pushing or pulling, prolonged standing, or prolong walking 
due to his service-connected disability.  Regarding sedentary 
employment, this physician stated that the veteran would be 
limited to jobs that do not require him to sit more than one 
hour before being able to get up to move about for a few 
minutes due to increasing back pain with prolonged sitting 
related to degenerative arthritis of the lumbar spine.  A 
separate physician also opined in his report that the veteran 
would have difficulty with any employment requiring manual 
labor, but with a seated job, he should be able to be 
gainfully employed.  In an addendum to his report, this 
physician stated again that the veteran would have difficulty 
doing any manual labor, but anything where he would be 
relatively sedentary or not do any heavy lifting he should be 
able to perform.

The medical evidence, on its own, does not support a grant of 
TDIU.  The Board, however, must also consider the veteran's 
employment history, education, and vocational attainment.  
The record indicates that the veteran's employment history 
consists of manual labor.  As for his education and 
vocational attainment, the claims file includes a VA 
memorandum dated in October 1996, regarding an Infeasibility 
Determination of the veteran for vocational rehabilitation 
service.  This memorandum indicates that the veteran was 
determined to be not reasonably feasible for vocation 
rehabilitation service.  The basis for that decision was the 
veteran's serious physical limitations related to his 
service-connected low back disability, his non-service 
connected neck condition, and his severe educational deficit.  
As to the veteran's severe educational deficit, it was found 
that the veteran attended school regularly only through the 
third grade.  Academic assessments placed this veteran at a 
third grade reading level and a fifth grade math level.  It 
was determined that the veteran is a poor candidate for 
formal training.  It was stated that he would have 
considerable difficulty sitting in a classroom setting and 
vocational schools are predominantly too physical for him.  
It was determined that the combination of the veteran's 
physical and educational deficits severely impairs his 
ability to return to gainful employment.  The memorandum 
states that, at best, he may be a candidate for part time 
work at Goodwill in unskilled labor.  

The Board finds that, given the veteran's 60 percent service-
connected low back disability that limits him from obtaining 
gainful employment in manual labor, which is his area of 
previous employment, combined with his severe educational 
deficit and inability to be retrained, this veteran's case is 
not within the normal purview of the rating schedule.  Given 
the veteran's educational deficits, he is not retrainable, 
and the medical evidence shows that he cannot do the work 
that he has historically performed because of his low back 
disorder.  The Board finds, therefore, that the veteran is 
unable to obtain and maintain gainful employment due to his 
service-connected disability, and entitlement to TDIU is 
granted.


ORDER

Entitlement to an increased rating of 60 percent, but no 
higher, for service-connected low back disorder, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

A TDIU is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.   


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


